NUMBER 13-11-00269-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG
____________________________________________________________

               IN THE INTEREST OF T.M., A CHILD
___________________________________________________________

             On appeal from the County Court at Law
                   of Aransas County, Texas.
____________________________________________________________

                                MEMORANDUM OPINION
               Before Justices Rodriguez, Benavides, and Perkes
                       Memorandum Opinion Per Curiam

        Appellant, J.L.1, filed an appeal from a judgment entered by the County Court at

Law of Aransas County, Texas, in cause number A-10-7127-FL. On June 22, 2011, the

Clerk of this Court notified appellant that the clerk's record in the above cause was

originally due on June 20, 2011, and that the district clerk, Pam Heard, had notified this


1
  In appeals from cases involving the termination of parental rights, the rules of appellate procedure require
the use of an alias to refer to a minor, Aand if necessary to protect the minor’s identity, to the minor’s parent
or other family member.” Tex. R. App. P. 9.8.
Court that appellant failed to make arrangements for payment of the clerk's record. The

Clerk of this Court notified appellant of this defect so that steps could be taken to correct

the defect, if it could be done. See TEX. R. APP. P. 37.3, 42.3(b),(c). Appellant was

advised that, if the defect was not corrected within ten days from the date of receipt of this

notice, the appeal would be dismissed for want of prosecution.

       On October 13, 2011, the Clerk of this Court again notified appellant that the

clerk's record had not been filed and that the district clerk, Pam Heard, had notified this

Court that appellant failed to make arrangements for payment of the clerk's record.

Appellant was advised that, if the defect was not corrected within ten days from the date

of receipt of this notice, the appeal would be dismissed for want of prosecution. The

notice was sent to appellant’s address by certified mail return receipt requested; however,

the certified mail was returned as unclaimed and unable to forward. Subsequently, the

Clerk of the Court sent the notice to appellant by regular mail on October 27, 2011.

       Appellant has failed to respond to this Court’s notices. Accordingly, the appeal is

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 42.3(b), (c).



                                                  PER CURIAM

Delivered and filed the
15th day of December, 2011.




                                              2